Order entered September 4, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01094-CV

                            THE STATE OF TEXAS, Appellant

                                              V.

        AVB PARTNERS, LTD., A TX LTD. PARTNERSHIP, ET AL., Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-264-2013

                                          ORDER
       We GRANT the motion of Jennifer Corley, Official Court Reporter for County Court at

Law No. 6 of Collin County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed on or before September 23, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE